EXHIBIT 10.9

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (the “Agreement”) is entered into and effective as of
this 3rd day of March, 2016 (the “Effective Date”), between THE CHEESECAKE
FACTORY INCORPORATED, a Delaware corporation (the “Company”), and Max S.
Byfuglin (the “Executive”).

 

WHEREAS, the Executive and the Company entered into an Employment Agreement,
dated March 27, 2006, as amended December 4, 2007 and December 30, 2008
(collectively, the “Prior Agreement”);

 

WHEREAS, the Compensation Committee (the “Compensation Committee”) of the Board
of Directors (the “Board”) of the Company has approved and recommended to the
Board that the Company enter into this Agreement with the Executive;

 

WHEREAS, the Board has approved and authorized the entry into this Agreement
with the Executive;

 

WHEREAS, the parties desire to enter into this Agreement which shall entirely
replace and supersede the Prior Agreement and set forth the terms and conditions
for the employment relationship between the Executive and the Company; and

 

WHEREAS, all capitalized terms used herein shall have the meaning set forth in
Section 9 of this Agreement;

 

NOW, THEREFORE, in consideration of the promises and mutual covenants and
agreements herein contained and intending to be legally bound hereby, the
Company and the Executive hereby agree as follows:

 

1.                                      Employment.

 

(a)                                 The Executive is employed as the President,
The Cheesecake Factory Bakery, Incorporated of the Company.  In such capacity,
the Executive shall have such duties and responsibilities to the Company and its
Affiliates as may be designated to the Executive by the Board or the Company’s
Chief Executive Officer (the “CEO”) from time to time and as are not
inconsistent with the Executive’s position.  The Executive shall devote
substantially all the Executive’s working time, attention and energies to the
business and affairs of the Company and the Company’s Affiliates.  The Executive
shall report directly to the CEO.  While employed by the Company during the Term
of this Agreement, without the prior written approval of the CEO, the Executive
shall not serve as the member of the board of directors of any other for-profit
corporation or as the manager of any limited liability company or as a member of
the board of directors or trustees of any non-profit or charitable organization;
provided, however, that the Executive may serve as a member of the board of
directors of The Cheesecake Factory Oscar and Evelyn Overton Foundation (the
“Foundation”); and provided further that notwithstanding the approval of the CEO
of such service, the time and attention the Executive provides to such
corporation, limited liability company or organization, including the
Foundation, shall not interfere with the working time, attention and energies
the Executive is required to devote to the business and affairs of the Company
and its Affiliates.

 

1

--------------------------------------------------------------------------------


 

(b)                                 The Executive’s offices shall be at the
corporate headquarters of the Company, currently located in Calabasas Hills,
California, and the Executive shall, when not traveling on the Company’s
business, work at such corporate offices.

 

2.                                      Term of this Agreement.  The “Term of
this Agreement” shall mean the period commencing on the Effective Date and
ending on March 31, 2017.  On March 31, 2017, and on each subsequent annual
anniversary date thereof, the Term of this Agreement shall be automatically
extended for one additional year unless, at least ninety (90) days prior to any
such date, either the Company or the Executive shall give written notice to the
other party in accordance with Section 18 to not extend this Agreement (in which
case this Agreement shall terminate no later than as of such date).  “The Term
of this Agreement” or “Term” shall mean, for purposes of this Agreement, such
initial term and subsequent extensions, if any.  Upon any expiration of the Term
of this Agreement in which such Term is not being extended, the employment of
the Executive may thereafter continue on an at-will basis subject to the ability
of either party to terminate such employment relationship at any time.

 

3.                                      Salary.  Subject to the further
provisions of this Agreement, the Company shall pay the Executive during the
Term of this Agreement a base salary at an annual rate during the Term equal to
$425,000, with such salary to be adjusted at such times, if any, and in such
amounts as determined by the Compensation Committee (the “Annual Salary”);
provided, however, that the Executive’s Annual Salary shall not be decreased
without the Executive’s prior written consent unless the annual salaries of all
other Executive Officers are proportionately decreased.  Any increase in the
Annual Salary shall not serve to limit or reduce any other benefit or obligation
of the Company hereunder.  The Company shall pay the Annual Salary to the
Executive, in equal installments, not less frequently than monthly, in
accordance with the Company’s standard payroll practices for employees who are
Executive Officers of the Company.  The Executive’s participation in any
deferred compensation, discretionary and/or performance bonus, retirement, stock
option and/or other employee benefit plans and in fringe benefits shall not
reduce the Executive’s Annual Salary.

 

4.                                      Participation in Bonus, Retirement and
Employee Benefit Plans.  While employed by the Company during the Term of this
Agreement, the Executive shall be entitled to participate with other Executive
Officers in any plan of the Company relating to any bonus award program, equity
award program, pension, profit sharing, life insurance, disability income
insurance, medical coverage, education, automobile allowance or leasing, or
other retirement, deferred compensation, or employee benefits that the Company
has adopted or may adopt for the benefit of all other Executive Officers, if
any, to the extent eligible thereunder by virtue of the Executive’s position,
tenure and Annual Salary.  The Compensation Committee shall determine the
amount, timing, vesting and other requirements of awards, if any, under the
Company’s bonus, equity compensation, retirement and other compensation plans.

 

2

--------------------------------------------------------------------------------


 

5.                                      Health Insurance Premiums; Fringe
Benefits.  While employed by the Company during the Term of this Agreement, the
Company shall pay the Executive’s portion of any premium for medical, dental and
vision care insurance with respect to the Executive and the Executive’s
dependents under the Company’s employee medical insurance policies to the extent
provided to all other Executive Officers and based upon the most comprehensive
medical, dental and vision insurance plan offered to all other Executive
Officers.  While employed by the Company during the Term of this Agreement, the
Executive shall be eligible to participate in any automobile leasing or car
allowance program maintained by the Company for all other Executive Officers in
accordance with the Company’s policies and procedures for the program and at a
level established for Executive Vice Presidents of the Company and subject to
all applicable taxes and withholdings.  In addition and while employed by the
Company during the Term of this Agreement, the Executive shall be entitled to
receive all other fringe benefits that are now or may be hereafter provided to
all other Executive Officers.  The Company shall appropriately adjust such
fringe benefits to the extent that the level or amount of any fringe benefit is
based upon seniority or compensation levels.

 

6.                                      Paid Vacation.  While employed by the
Company during the Term of this Agreement, the Executive shall be entitled to an
annual paid vacation in accordance with the Company’s general administrative
policy for all other Executive Officers but in no event less than the greater of
(x) the amount of paid vacation time provided to other Executive Officers who
have been employed by the Company for a commensurate period of time as the
Executive or (y) three weeks per year.

 

7.                                      Business Expenses.  While employed by
the Company during the Term of this Agreement, the Executive shall be entitled
to incur and be reimbursed for all reasonable business expenses.  The Company
shall reimburse the Executive for all these expenses provided the Executive
provides, from time to time, of an itemized account of such expenditures setting
forth the date, the purposes for which incurred, and the amounts thereof,
together with such receipts showing payments in conformity with the Company’s
established policies and procedures.

 

8.                                      Indemnity.  To the fullest extent
permitted by the General Corporation Law of the State of Delaware as the same
exists or may hereafter be amended, the Company shall indemnify and hold the
Executive harmless from any cost, expense or liability arising out of or
relating to any acts or decisions made by the Executive on behalf of or in the
course of performing services for the Company to the same extent and upon terms
no less favorable than those upon which the Company indemnifies and holds
harmless other Executive Officers and in accordance with the Company’s
established policies.  The indemnification provided by this Section 8 shall not
be deemed exclusive of any other rights to which the Executive may be entitled
under the Company’s certificate of incorporation, any Company maintained
liability insurance (in accordance with the coverage, if any, provided by such
insurance), any bylaw, agreement, contract, vote of the stockholders or
disinterested directors or pursuant to the direction (howsoever embodied) of any
court of competent jurisdiction or otherwise.

 

9.                                      Certain Terms Defined.  For purposes of
this Agreement, the following terms have the below meanings:

 

3

--------------------------------------------------------------------------------


 

(a)                                 “Accrued Benefits” shall mean collectively,
as of the Termination Date, the following: (i) all then unpaid Annual Salary and
unpaid accrued vacation, paid time off, and sick pay, (ii) any payments or
benefits to which the Executive is entitled under the express terms of any
applicable Company employee benefit plan and with payment being made pursuant to
the terms of the applicable plan or agreement and (iii) in accordance with
Section 7, any unreimbursed valid business expenses for which the Executive has
properly submitted (or will timely submit) documented reimbursement requests.

 

(b)                                 “Affiliate” shall mean a person that
directly, or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with the person specified.

 

(c)                                  “Awards” shall mean any stock options,
stock appreciation rights, restricted stock, and/or stock units granted to the
Executive under any employee equity compensation plan, and/or any performance
units, performance shares, or so called “phantom” equity granted to the
Executive.

 

(d)                                 “Base Salary” means, as of the Termination
Date, the highest Annual Salary of the Executive in any of the last three fiscal
years (or portion thereof) preceding such Termination Date.

 

(e)                                  “Beneficial Owner” shall have the meaning
given to such term in the Exchange Act and the rules and regulations thereunder.

 

(f)                                   A “Change in Control” occurs if:

 

(i)                                     any “person” (as such term is used in
Sections 13(d) and 14(d) of the Exchange Act) is or becomes the “beneficial
owner” (as defined in Rule 13(d)(3) under the Exchange Act), directly or
indirectly, of securities of the Company representing 50% or more of the
combined voting power of the Company’s then outstanding voting securities
(“Voting Securities”); or

 

(ii)                                  a merger or consolidation of the Company
with any other corporation (or other entity), other than:

 

(1)                                 a merger or consolidation which would result
in the Voting Securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than 80% of the combined
voting power of the Voting Securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation;

 

(2)                                 a merger or consolidation effected to
implement a recapitalization of the Company (or similar transaction) in which no
person acquires more than 20% of the combined voting power of the Company’s then
outstanding Voting Securities; or

 

4

--------------------------------------------------------------------------------


 

(3)                                 a merger or consolidation which would result
in the directors of the Company (who were directors immediately prior thereto)
continuing to constitute at least 50% of all directors of the surviving entity
after such merger or consolidation.  The term, “surviving entity” shall mean
only an entity in which all the Company’s stockholders immediately before such
merger or consolidation (determined without taking into account any stockholders
properly exercising appraisal or similar rights) become stockholders by the
terms of such merger or consolidation, and the phrase “directors of the Company
(who were directors immediately prior thereto)” shall include only individuals
who were directors of the Company at the beginning of the 24 consecutive month
period preceding the date of such merger or consolidation.

 

(iii)                               the consummation of a complete liquidation
or sale or disposition of all or substantially all of the Company’s assets; or

 

(iv)                              during any period of 24 consecutive months,
individuals, who at the beginning of such period constitute the Board, and any
new director whose election by the Board, or whose nomination for election by
the Company’s stockholders, was approved by a vote of at least one-half (1/2) of
the directors then in office (other than in connection with a contested
election), cease for any reason to constitute at least a majority of the Board.

 

A transaction shall not constitute a Change in Control if its sole purpose is to
change the state of the Company’s incorporation or to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.

 

(g)                                  “Code” means the Internal Revenue Code of
1986, as amended.

 

(h)                                 “Constructive Termination” means, subject to
the Executive providing the Notice of Termination and the Company’s failure to
cure as described below, the occurrence of one or more of the following events
without the Executive’s written consent: (i) a relocation of the Executive’s
principal business office to a location which is in excess of a forty-five (45)
mile-radius from the Executive’s principal business office as of the Effective
Date; or (ii) a material diminution in the Executive’s title, authority, duties
or responsibilities relative to the Executive’s title, authority, duties or
responsibilities in effect immediately prior to such reduction; or (iii) a
decrease in the Executive’s Annual Salary or a material diminution in and/or
discontinuation of any benefit plan or program, or level of participation in any
such plan or program, from that in which the Executive is currently
participating, which decrease or discontinuation does not apply to all Executive
Officers, or a failure to include the Executive in any new benefit plan or
program offered to all other Executive Officers; or (iv) upon a Change in
Control, if (1) all or any portion of Executive’s Awards are not assumed by the
surviving entity and (2) the Executive’s Awards that are not assumed are not
fully accelerated and exercisable as of immediately before the consummation of
the Change in Control.  For purposes of this Agreement, the Executive may resign
the Executive’s employment from the Company due to the Constructive Termination
within one hundred (100) days after the date that any of the events shown above
in clauses (i) through (iv) has first occurred without the Executive’s written
consent.  Failure to timely resign employment means that the Executive will be
deemed to have consented to and irrevocably waived the potential Constructive
Termination event (but not any other subsequent Constructive Termination
event).  The Executive’s resignation due to a Constructive Termination event can
only be effective if the Company has not cured or remedied the Constructive
Termination event within thirty (30) days after its receipt of a Notice of
Termination from the Executive stating the Executive’s belief that a
Constructive Termination event exists.  Such Notice of Termination must be
provided to the Company within sixty (60) days of the purported Constructive
Termination event and shall describe in detail the basis and underlying facts
supporting the Executive’s belief that a Constructive Termination event has
occurred.  Failure to timely provide such Notice of Termination to the Company
means that the Executive will be deemed to have consented to and irrevocably
waived the potential Constructive Termination event.  If the Company does timely
cure or remedy the Constructive Termination event, then the Executive may either
resign employment without it being due to a Constructive Termination or the
Executive may continue to remain employed subject to the terms of this
Agreement.  The Company’s receipt of a notification by the Executive of a
Constructive Termination shall not be deemed to constitute the Company’s
acknowledgement, agreement or admission that a Constructive Termination has
occurred.

 

5

--------------------------------------------------------------------------------


 

(i)                                     “Date of Termination” means the
projected Termination Date that is specified in a Notice of Termination.  The
Date of Termination is the date of actual receipt of a Notice of Termination
given under Section 18 below or any later date specified therein (but not more
than fifteen (15) days after the giving of the Notice of Termination except that
it may be thirty (30) days in the case of a Constructive Termination), as the
case may be; provided that (i) if the Executive’s employment is terminated by
the Company for any reason other than because of the Executive’s death or as a
result of the Executive sustaining a Permanent Disability, the Date of
Termination is the date on which the Company gives notice to the Executive of
such termination;(ii) if the Executive’s employment is terminated due to
Permanent Disability, the Date of Termination is the date of actual receipt of a
Notice of Termination; and (iii) if the Executive’s employment is terminated due
to the Executive’s death, the Date of Termination (and the Termination Date)
shall be the date of the Executive’s death.

 

(j)                                    “Exchange Act” means the Securities
Exchange Act of 1934, as amended.

 

(k)                                 “Executive Officer” means a person who has
been elected or appointed by the Board to serve as a President or Executive Vice
President of the Company and who is still serving in such role.

 

(l)                                     “Notice of Termination” means a written
notice provided in accordance with Section 18 that (i) indicates the specific
termination provision in this Agreement relied upon; (ii) sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated; and
(iii) specifies a Date of Termination.

 

(m)                             “Person” is given the meaning as such term is
used in Sections 13(d) and 14(d) of the Exchange Act; provided, however, that
unless this Agreement provides to the contrary, the term shall not include the
Company, any trustee or other fiduciary holding securities under an employee
benefit plan of the Company, or any corporation owned, directly or indirectly,
by the stockholders of the Company in substantially the same proportions as
their ownership of stock of the Company.

 

6

--------------------------------------------------------------------------------


 

(n)                                 “Permanent Disability” shall mean a physical
or mental condition that occurs and persists and which, in the written opinion
of a licensed physician specializing in the applicable condition and selected or
approved by the Board in good faith, has rendered the Executive unable to
perform the Executive’s duties hereunder, with or without reasonable
accommodation, for a period of ninety (90) consecutive days or more, or a period
of ninety (90) non-consecutive days in any one year period, and, in the written
opinion of such physician, the condition will continue for an indefinite period
of not less than an additional ninety (90) day period, rendering the Executive
unable to return to the Executive’s duties on a full time basis.

 

(o)                                 “Regulations” means the official Treasury
Department interpretation of the Internal Revenue Code.

 

(p)                                 “Separation from Service” means a separation
from service as that term is used in Code Section 409A and the Regulations
thereunder.

 

(q)                                 “Specified Employee” means a specified
employee as that term is used in Code Section 409A and the Regulations
thereunder.

 

(r)                                    “Termination Date” means the last date of
Executive’s employment with the Company and any Company Affiliate.

 

(s)                                   “Termination With Cause” means a
termination of the Executive’s employment by the Company upon:  (i) the failure
by the Executive to substantially perform the Executive’s duties with the
Company (other than any such failure resulting from the Executive’s incapacity
due to physical or mental illness), after there has been delivered to the
Executive a written notice of failure to perform from the Company, which notice
specifically identifies the basis for the Company’s belief that the Executive
has not substantially performed the Executive’s duties; provided, however, with
respect to only nonmaterial breaches of the Executive’s duties, the Executive’s
failure to perform such duties shall not be deemed to constitute an event
described in this clause (i) unless such failure continues uncured for thirty
(30) days after delivery to the Executive of written notice thereof from the
Company, which notice specifically identifies the basis for the Company’s belief
that such failure to perform has occurred; (ii) incompetence or gross negligence
committed by the Executive in the discharge of the Executive’s duties; (iii) the
Executive’s commission of any dishonesty, act of theft, embezzlement, or fraud;
(iv) the Executive’s breach of confidentiality in violation of law or of the
Company’s policies and procedures applicable to Executive Officers; (v) the
Executive’s unauthorized disclosure or use of inside or proprietary information,
recipes, processes, customer or employee lists or trade secrets of the Company
in violation of law or of the Company’s policies and procedures applicable to
Executive Officers; (vi) the Executive’s willful or material violation of any
law, rule or regulation of any governing authority; (vii) the Executive’s
willful or material violation of the Company’s policies and procedures
applicable to Executive Officers, including, without limitation, the Company’s
Code of Ethics and Code of Conduct applicable to Executive Officers; (viii) the
Executive’s intentional conduct that is injurious to the reputation, business or
assets of the Company; or (ix) except as may be permitted under Section 17
below, the Executive’s solicitation of the Company’s consultants or employees to
work for any business other than the Company or its Affiliates during the Term
of this Agreement without the knowledge and consent of the CEO.

 

7

--------------------------------------------------------------------------------


 

(t)                                    “Termination Without Cause” means a
termination of the Executive’s employment by the Company for any reason other
than death, Permanent Disability or a Termination With Cause.

 

(u)                                 “Triggering Event” shall have the meaning
given such term in Section 11(a) below.

 

10.                               Termination of Employment.

 

(a)                                 Death or Permanent Disability.  The
Executive’s employment with the Company shall terminate automatically upon the
Executive’s death or upon either the Executive or the Company providing a Notice
of Termination to the other party in the event that the Executive has sustained
a Permanent Disability.

 

(b)                                 Termination With Cause.  The Company may,
with a Notice of Termination, terminate the Executive’s employment with the
Company at any time upon the occurrence of any event that would permit a
Termination With Cause.

 

(c)                                  Constructive Termination.  The Executive
may provide the Notice of Termination to terminate the Executive’s employment as
a result of Constructive Termination at any time within one hundred (100) days
after the initial occurrence of the applicable Constructive Termination event.

 

(d)                                 Termination Without Cause.  The Company may
terminate the Executive’s employment without cause at any time upon delivery to
the Executive of a Notice of Termination, and the Executive may resign from the
Executive’s employment without reason by delivering a Notice of Termination to
the Company.

 

(e)                                  Notice of Termination.  Any termination of
the Executive’s employment by the Company With Cause or Termination Without
Cause, or any termination of the Executive’s employment by the Executive
following a Constructive Termination or by resignation, shall be communicated by
a Notice of Termination to the other party, given in accordance with
Section 18.  A Notice of Termination by the Company shall be signed by the CEO
or any other officer of the Company designated by the Board.  Any termination
due to Permanent Disability shall also be effected by a Notice of Termination
given by the Company or the Executive in accordance with Section 18.

 

11.                               Certain Benefits Upon Termination of
Employment.  As of the Termination Date for any termination of the Executive’s
employment, the Executive shall be entitled to timely receive the Accrued
Benefits.  As set forth in this Agreement, the Executive may also be eligible to
receive the payments and benefits provided by subsections 11(a) and 11(b).

 

8

--------------------------------------------------------------------------------


 

(a)                                 If, during the Term of this Agreement,

 

(i)                                     the Company terminates the Executive’s
employment for any reason other than for Termination With Cause; or

 

(ii)                                  a Change n Control occurs and within 18
months thereafter (whether or not the Term of this Agreement has ended without
renewal during such 18 month period):

 

(A) the Company terminates the Executive’s employment for any reason other than
for a Termination With Cause; or

 

(B) a Constructive Termination occurs and the Executive terminates employment
with the Company within one hundred (100) days thereafter; or

 

(iii)                               the Executive terminates employment with the
Company at any time within one hundred (100) days of the occurrence of a
Constructive Termination (and provided that the Company has failed to cure the
event or existence of the condition giving rise to a Constructive Termination
within the thirty (30) day cure period provided under Section 9(h)); or

 

(iv)                              a termination of employment occurs by reason
of the Executive’s death or Permanent Disability

 

(each of which events described in clauses (i)-(iv) above herein described as a
“Triggering Event”), then the following shall apply:

 

(I) the Company shall pay the Executive a “Severance Payment” in cash equal to
one (1) times the Executive’s Base Salary.  Subject to Section 25, the Company
shall provide the Severance Payment over a one year period, on a bi-weekly basis
commencing as of the Termination Date, provided that the Company may delay
payment in the case of the Executive’s death until the Executive’s executor or
personal representative has been appointed and qualified pursuant to the laws in
effect in the Executive’s jurisdiction of residence at the time of the
Executive’s death (with any such delay effected in a manner that complies with
Code Section 409A);

 

(II) the Company shall pay or provide to the Executive all other benefits, as
specified in Section 11(b) below;

 

(III) all installments of the Executive’s Awards that are held by the Executive
and scheduled to vest, or to become exercisable, or to be subject to lapse of
restrictions, at any time within twenty-four (24) months after the Termination
Date shall become exercisable, and vest, and any restriction shall lapse, as of
the Termination Date, subject in each case to expiration or termination as set
forth in the applicable Award plan or agreement; provided, however, that any
vesting, exercisability or lapse of restriction on any Award which is contingent
upon satisfaction of a Company performance-based condition or performance goal
under the Award shall continue to be subject to such performance-based condition
or performance goal and will only be deemed satisfied and vested if and when (if
ever) such Company performance-based condition or performance goal is actually
achieved pursuant to the Award’s terms; and

 

9

--------------------------------------------------------------------------------


 

(IV) the Company shall pay the Executive a performance achievement bonus under
the Company’s Annual Performance Incentive Plan (or any bonus plan for Executive
Officers that is in addition to or in lieu of such plan) that is proportionately
adjusted to take into account the period of actual service of the Executive
during the Company’s fiscal year in which the Executive’s employment is
terminated, provided that the Compensation Committee certifies in writing that
the performance incentive target for that fiscal year has been achieved and such
payment is not inconsistent with Section 162(m) of the Code and the Regulations
thereunder.  The timing and payment of any performance achievement bonus to
which the Executive is entitled pursuant to this Section 11(a)(IV) shall be
determined as set forth in the Company’s Annual Performance Incentive Plan or
such other bonus plan in which the Executive participated.

 

(b)                                 If a Triggering Event occurs, then the
Company shall provide the following additional benefits to the Executive.  For a
12 month period after the Termination Date (the “Continuation Period”), the
Company shall, at its expense, continue on behalf of the Executive and the
Executive’s dependents (who were being covered under the following plans as of
the Termination Date), medical, dental, vision care and hospitalization benefits
(or such comparable alternative benefits determined by the Company, in its
discretion) that (i) were provided to Executive at any time during the 90-day
period prior to the Termination Date, or (ii) if the Termination Date is within
18 months of a Change in Control, were provided to Executive prior to such
Change in Control (provided the level of such benefits shall in no event be
lower than the Executive’s level of benefits on the Termination Date).  The
Company’s obligation hereunder with respect to benefits under this
Section 11(b) shall be limited to the extent that the Executive obtains any such
benefits pursuant to the Executive’s subsequent employer’s benefit plans, if
any, in which case the Company may reduce the coverage of any benefits it is
required to provide the Executive under this Section 11(b) so long as the
aggregate coverages and benefits of the combined benefit plans are no less
favorable to the Executive than the coverages and benefits required to be
provided hereunder.  This Section 11(b) shall not be interpreted so as to limit
any benefits to which the Executive or the Executive’s dependents may be
entitled under any of the Company’s other employee benefit plans, programs or
practices following a termination of employment, including without limitation,
except as provided in this Section, retiree medical and life insurance
benefits.  Notwithstanding the foregoing, if the Company determines that the
payment of foregoing additional benefits would result in a violation of the
nondiscrimination rules of Code Section 105(h)(2) or any statute or regulation
of similar effect (including, but not limited to, the 2010 Patient Protection
and Affordable Care Act, as amended by the 2010 Health Care and Education
Reconciliation Act), then in lieu of providing such Company-paid benefits, the
Company, in its sole discretion, may elect to instead pay the Executive on the
first day of each month of the Continuation Period, a fully taxable cash payment
equal to both the Executive’s and the Company’s portions of the benefits
premiums for that month, subject to applicable tax withholdings, for the
remainder of the Continuation Period.  Retiree medical and life insurance
benefits shall be limited by and be designed to either (I) be exempt from Code
Section 409A or (II) be compliant with the requirements of Regulations
Section 1.409A.

 

10

--------------------------------------------------------------------------------


 

(c)                                  In the event that the Executive’s
employment terminates by reason of the Executive’s death (or the Executive dies
after a Triggering Event), the applicable Severance Payment and other benefits
provided in this Section 11 shall be paid to the Executive’s estate or as the
Executive’s executor shall direct.

 

(d)                                 In the event the Executive is entitled
hereunder to any payments or benefits set forth in this Section 11, the
Executive shall have no obligation or duty to mitigate.

 

(e)                                  The provisions for Severance Payment and
other benefits contained in this Section 11 may be triggered only once during
the Term of this Agreement.  In addition, the Executive shall not be entitled to
receive severance benefits of any kind from any Affiliate of the Company if, in
connection with the same event or series of events, the Severance Payment and
other benefits provided for in this Section 11 previously have been paid or the
Executive is entitled to receive such Section 11 Severance Payment and other
benefits.

 

(f)                                   Except in the case of a Termination With
Cause, with respect to the Executive’s vested Awards which either were vested
prior to the Termination Date, or for which vesting is accelerated as a result
of a Triggering Event under this Agreement, the Executive (or the Executive’s
estate, if termination of employment occurs as a result of death or the
Executive dies after a Triggering Event) shall have the right to exercise such
vested Awards for a period of 24 months from the later of (i) the date of
Separation from Service or (ii) if vesting of such Award is Company
performance-based, the date of vesting or lapse of restriction on such Award due
to Company achievement of such performance (subject in all cases to the earlier
expiration or termination of the applicable Award); provided, however, if
termination of employment occurs as a result of retirement, and the Executive
has completed at least twenty (20) continuous years of service as of the
Termination Date, the Executive (or the Executive’s estate) shall have the right
to exercise such Awards for a period of thirty-six (36) months.  The rights of
the Executive under this Section 11 shall not be exclusive of any other rights
to which the Executive may be entitled under any bonus, retirement, Award, or
employee benefit plan of the Company.

 

12.                               Code Section 280G.

 

(a)                                 Best After-Tax.  In the event that it is
determined that any payment or distribution of any type to or for the benefit of
the Executive (whether under this Agreement or otherwise) made by the Company,
by any of its Affiliates, by any person who acquires ownership or effective
control of the Company or ownership of a substantial portion of the Company’s
assets (within the meaning of Section 280G of the Code and the regulations
thereunder) or by any Affiliate of such person, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise (the “Total Payments”), would either be subject to the excise tax
imposed by Section 4999 of the Code (or nondeductible by the Company under Code
Section 280G) or any interest or penalties with respect to such excise tax (such
excise tax or nondeductibility, together with any such interest or penalties,
are collectively referred to as the “Excise Tax”), then such payments or
distributions shall be payable either in (x) full or (y) as to such lesser
amount which would result in no portion of such payments or distributions being
subject to the Excise Tax, and the Executive shall receive the greater, on an
after-tax basis, of (x) or (y).

 

11

--------------------------------------------------------------------------------


 

(b)                                 Reduction.  If a reduction in the Total
Payments constituting “parachute payments” is necessary so that no portion of
such Total Payments is subject to the Excise Tax, then the reduction shall occur
in a manner to maximize the Executive’s after-tax retained value and if
necessary to comply with Code Section 409A shall be effected in the following
order: (1) reduction of cash payments for which the full amount is treated as a
parachute payment; (2) cancellation of accelerated vesting (or, if necessary,
payment) of cash awards for which the full amount in not treated as a parachute
payment; (3) cancellation of any accelerated vesting of Awards; and
(4) reduction of any continued employee benefits.  In selecting the  Awards (if
any) for which vesting will be reduced under clause (3) of the preceding
sentence, awards shall be selected in a manner that maximizes the after-tax
aggregate amount of Total Payments provided to the Executive, provided that if
(and only if) necessary in order to avoid the imposition of an additional tax
under Section 409A of the Code, awards instead shall be selected in the reverse
order of the date of grant.  For the avoidance of doubt, for purposes of
measuring an Award’s value to the Executive when performing the foregoing
comparison between (x) and (y), such Award’s value shall equal the then
aggregate fair market value of the vested shares underlying the Award less any
aggregate exercise price less applicable taxes.  Also, if two or more Awards are
granted on the same date, each Award will be reduced on a pro-rata basis, giving
effect to maximizing the after-tax aggregate amount of Total Payments to
Executive as required above.  In no event shall the Executive have any
discretion with respect to the ordering of payment reductions.  In no event will
the Company be required to gross up any payment or benefit to the Executive to
avoid the effects of the Excise Tax or to pay any regular or excise taxes
arising from the application of the Excise Tax.

 

(c)                                  Computations.  All mathematical
determinations and all determinations of whether any of the Total Payments are
“parachute payments” (within the meaning of Section 280G of the Code) that are
required to be made under this Section 12, shall be made by a nationally
recognized independent audit firm selected by the Company (the “Accountants”),
who shall provide their determination, together with detailed supporting
calculations regarding the amount of any relevant matters, both to the Company
and to the Executive.  Notwithstanding the foregoing, the Accountants shall not
be an audit firm that is rendering services as an auditor or in any other
accounting or audit capacity to the entity (or entities) that is acquiring the
Company in the relevant transaction that is triggering the Code Section 280G
analysis under this Section 12.  Determinations shall be made by the Accountants
using reasonable good faith interpretations of the Code.  As expressly permitted
by Q/A #32 of the Code Section 280G regulations, with respect to performing any
present value calculations that are required in connection with this section,
the Executive and the Company each affirmatively elect to utilize the Applicable
Federal Rates (“AFR”) that are in effect as of the Effective Date, and the
Accountants shall therefore use such AFRs in their determinations and
calculations.  The Company shall pay the fees and costs of the Accountants which
are incurred in connection with this section.

 

13.                               Assignment.

 

(a)                                 This Agreement is personal to each of the
parties hereto.  No party may assign or delegate any rights or obligations
hereunder without first obtaining the written consent of the other party hereto,
except that this Agreement shall be binding upon and inure to the benefit of any
successor entity to the Company.

 

12

--------------------------------------------------------------------------------


 

(b)                                 The Company shall require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place.  No such assumption shall release the Company of its
obligations hereunder; it being intended that the Company shall remain liable
for all of its obligations hereunder after the assumption by such successor.  As
used in this Agreement, “Company” shall mean the Company as herein before
defined and any successor to its business and/or assets as aforesaid which
assumes this Agreement by contract, operation of law, or otherwise including
without limitation, any surviving entity resulting from a Change in Control, and
any Person acquiring 50% or more of the Voting Securities.

 

(c)                                  This Agreement shall inure to the benefit
of and be enforceable by the Executive and the Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.

 

14.                               Confidential Information.  During the Term of
this Agreement and thereafter, the Executive shall not, except as may be
required to perform the Executive’s duties hereunder or as required by
applicable law, disclose to others for use, whether directly or indirectly, any
Confidential Information regarding the Company.  “Confidential Information”
shall mean information about the Company, its subsidiaries and Affiliates, and
their respective clients and customers that is not available to the general
public and that was learned by the Executive in the course of the Executive’s
employment by the Company, including (without limitation) any data, formulae,
information, proprietary knowledge, trade secrets and client and customer lists
and all papers, resumes, records and the documents containing such Confidential
Information.  The Executive acknowledges that such Confidential Information is
specialized, unique in nature and of great value to the Company, and that such
information gives the Company a competitive advantage.  Upon the termination of
the Executive’s employment, the Executive will promptly deliver to the Company
all documents (and all copies thereof) containing any Confidential Information. 
Nothing in this Agreement prohibits the Executive from reporting possible
violations of federal law or regulation to any governmental agency or entity,
including, but not limited to, the Department of Justice, the Securities and
Exchange Commission, the Congress, and any agency Inspector General, or making
other disclosures that are protected under the whistleblower provisions of
federal or state law or regulation.  The Executive does not need the prior
authorization of the Company or its legal department to make any such reports or
disclosures and the Executive is not required to notify the Company that the
Executive has made any such reports or disclosures.

 

15.                               Non-competition.  The Executive agrees that
during the Term of this Agreement, the Executive will not, directly or
indirectly, without the prior written consent of the Company, provide
consultative service with or without pay, own, manage, operate, join, control,
participate in, or be connected as a stockholder, partner, or otherwise with any
business, individual, partner, firm, corporation, or other entity which is then
in competition with the Company or any present Affiliate of the Company;
provided, however, that the “beneficial ownership” by the Executive, either
individually or as a member of a “group,” as such terms are used in Rule 13d of
the Exchange Act, of not more than 1% of the voting stock of any publicly held
corporation shall not be a violation by the Executive of this Section 15.  It is
further expressly agreed that the Company will or would suffer irreparable
injury if the Executive were to compete with the Company or any subsidiary or
Affiliate of the Company in violation of this Agreement and that the Company
would by reason of such competition be entitled to injunctive relief in a court
of appropriate jurisdiction, and the Executive further consents and stipulates
to the entry of such injunctive relief in such a court prohibiting the Executive
from competing with the Company or any subsidiary or Affiliate of the Company in
violation of this Agreement.  For purposes of clarification, the provisions and
restrictions contained in this Section 15 shall not apply to the Executive from
and after the termination of the Executive’s employment with the Company for any
reason.

 

13

--------------------------------------------------------------------------------


 

16.                               Right to Company Materials.  The Executive
agrees that all styles, designs, recipes, lists, materials, books, files,
reports, correspondence, records, and other documents (“Company Material”) used,
prepared, or made available to the Executive, shall be and shall remain the
property of the Company.  Upon the Termination Date, all Company Materials and
Company property shall be returned immediately to the Company, and the Executive
shall not make or retain any copies thereof.

 

17.                               Anti-solicitation.  The Executive promises and
agrees that during the Term of this Agreement, and for a period of 24 months
thereafter, the Executive will not use trade secrets or Confidential Information
belonging to the Company to influence or attempt to influence employees,
customers, franchisees, landlords, or suppliers of the Company or any of its
present or future subsidiaries or Affiliates, either directly or indirectly, to
divert their business to any individual, partnership, firm, corporation or other
entity then in competition with the business of the Company, or any subsidiary
or Affiliate of the Company; provided, however, that the Executive’s use of any
form of public advertisements or marketing media or utilization of any
professional personnel or placement services after termination of the
Executive’s employment with the Company shall not constitute the Executive’s
violation of this Section 17 so long as such advertisements, marketing media or
utilization of any professional personnel or placement services do not request,
target or specify that the Company’s or any of its present or future
subsidiaries’ or Affiliates’ employees, customers, franchisees, landlords or
suppliers are being sought.

 

18.                               Notice.  For the purpose of this Agreement,
notices and all other communications provided for in this Agreement shall be in
writing and shall be deemed to have been duly given when delivered or mailed by
United States certified or registered mail, return receipt requested, postage
prepaid, addressed to the respective addresses set forth below, or to such other
addresses as either party may have furnished to the other in writing in
accordance herewith, except that notice of a change of address shall be
effective only upon actual receipt:

 

Company:

The Cheesecake Factory Incorporated
26901 Malibu Hills Road
Calabasas Hills, California  91301
Attention: Chief Executive Officer

 

14

--------------------------------------------------------------------------------


 

with a copy to:

The Cheesecake Factory Incorporated
26901 Malibu Hills Road
Calabasas Hills, California  91301
Attention: General Counsel

 

 

Executive:

The Cheesecake Factory Incorporated
26901 Malibu Hills Road
Calabasas Hills, California  91301
Attention: Max S. Byfuglin

 

19.                               Amendments or Additions.  No amendment or
additions to this Agreement shall be binding unless in writing and signed by
both parties hereto.

 

20.                               Section Headings.  The section headings used
in this Agreement are included solely for convenience and shall not affect, or
be used in connection with, the interpretation of this Agreement.

 

21.                               Severability.  The provisions of this
Agreement shall be deemed severable and the invalidity or unenforceability of
any provision shall not affect the validity or enforceability of the other
provisions hereof.

 

22.                               Counterparts.  This Agreement may be executed
in counterparts, each of which shall be deemed to be an original, but both of
which together will constitute one and the same instrument.

 

23.                               Arbitration.  Any dispute or controversy
arising under or in connection with this Agreement shall be settled exclusively
by arbitration, conducted before one arbitrator in Los Angeles, California, in
accordance with the rules of the JAMS Employment Arbitration Rules and
Procedures then in effect.  The Company shall pay the fees and costs of
arbitration to the extent required under California law.  Judgment may be
entered on the arbitrator’s award in any court having jurisdiction. 
Notwithstanding the foregoing:

 

(a)                                 Procedures.  The arbitrator shall allow such
discovery as the arbitrator determines appropriate under the circumstances and
shall resolve the dispute as expeditiously as practicable, and if reasonably
practicable, within one hundred twenty (120) days after the selection of the
arbitrator.  The arbitrator shall give the parties written notice of the
decision, with the reasons therefor set out, and shall have thirty (30) days
thereafter to reconsider and modify such decision if any party so requests
within ten (10) days after the decision.

 

(b)                                 Authority.  The arbitrator shall have
authority to award relief under legal or equitable principles, including interim
or preliminary relief.  Attorneys’ fees may be awarded to the prevailing party.

 

(c)                                  Entry of Judgment.  Judgment upon the award
rendered by the arbitrator may be entered in any court having in person and
subject matter jurisdiction.  The Company and the Executive hereby submit to the
in person jurisdiction of the federal and state courts in Los Angeles,
California, for the purpose of confirming any such award and entering judgment
thereon.

 

15

--------------------------------------------------------------------------------


 

24.                               Miscellaneous.  No provision of this Agreement
may be modified, waived or discharged unless such waiver, modification or
discharge is agreed to in writing and signed by the Executive and such officer
as may be specifically designated by the Board or the Compensation Committee. 
No waiver by either party hereto at any time of any breach by the other party
hereto of, or compliance with, any condition or provision of this Agreement to
be performed by such other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time.  No agreements or representations, oral or otherwise, express or implied,
with respect to the subject matter hereof have been made by either party which
are not expressly set forth in this Agreement.  The Prior Agreement is hereby
terminated as of immediately before the Effective Date.  The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of California without regard to its conflicts of law
principles.  All references to sections of the Exchange Act or the Code or other
statute or regulation shall be deemed also to refer to any successor provisions
to such sections.  Any payments provided for hereunder shall be paid net of any
applicable withholding required under federal, state or local law.  In the event
that the Company shall not pay when due any amounts required to be paid to the
Executive, such unpaid amounts shall accrue interest from the due date at the
lesser of the prime commercial lending rate announced by Bank of America N.A. in
effect from time to time during the period of nonpayment or the maximum rate
allowed by law.

 

25.                               Code Section 409A.

 

(a)                                 Deferred Compensation.  The parties agree
that all provisions of this Agreement are intended to meet, and to operate in
accordance with, in all material respects, the requirements of Section 409A of
the Code, its Regulations, and any guidance from the Department of Treasury or
Internal Revenue Service thereunder.  Where ambiguity or uncertainty exists,
this Agreement shall be interpreted in a manner which would qualify any
compensation payable hereunder to satisfy the requirements for exception to or
exclusion from Code Section 409A and the taxes imposed thereunder.  Each payment
to the Executive made pursuant to any provision of this Agreement or otherwise
shall be considered a separate payment and not one of a series of payments for
purposes of Code Section 409A.  To the extent any nonqualified deferred
compensation payment to the Executive could be paid in one or more of the
Executive’s taxable years depending upon the Executive completing certain
employment-related actions, then any such payments will commence or occur in the
later taxable year to the extent required by Code Section 409A.

 

(b)                                 In the event either party reasonably
determines that any item payable by the Company to the Executive pursuant to
this Agreement that is not subject to a substantial risk of forfeiture would not
meet, or is reasonably likely not to meet, the requirements of Code
Section 409A, or to qualify as exempt from Code Section 409A, such party shall
notify the other in writing.  Any such notice shall specify in reasonable detail
the basis and reasons for such party’s determination.  The parties agree to
negotiate in good faith the terms and conditions of an amendment to this
Agreement to avoid the inclusion of such item in a tax year before the
Executive’s actual receipt of such item of income.  Provided, however, nothing
in this Section 25 shall be construed or interpreted to require the Company to
increase any amounts payable to the Executive pursuant to this Agreement or to
consent to any amendment that would materially and adversely change the
Company’s financial accounting or tax treatment of the payments to the Executive
under this Agreement.  Notwithstanding anything to the contrary, if the
Executive is a Specified Employee on the date of the Executive’s Separation from
Service, then to the extent needed to comply with Code Section 409A any
nonqualified deferred compensation payable to the Executive on account of the
Executive’s Separation from Service under this Agreement or otherwise shall not
be paid or commence payment until the earlier of (a) the first business day of
the seventh month after the date of the Executive’s Separation from Service and
(b) ten business days after the Company’s receives written notification of the
Executive’s death.  In the event the Executive is subject to additional taxes
imposed by Code Section 409A which relate solely to the Prior Agreement’s timing
of payment for the Severance Payments, then within 60 days after the
determination that such Code Section 409A taxes are due, the Company shall pay
the Executive a cash amount so that the Executive will be in the same position
on an after-tax basis that the Executive would have been in if no Code
Section 409A taxes and related interest and/or penalties had been imposed.

 

16

--------------------------------------------------------------------------------


 

26.                               Survival.  The provisions of this Agreement
that may be reasonably interpreted as surviving expiration or termination of
this Agreement, including Sections 7, 8, 11, 12, 13, 14, 15, 16, 17, 18, 23, 24,
25 and 26, and shall continue in effect after expiration or termination of this
Agreement.  No termination of this Agreement by either party shall result in a
termination of any vested Awards, except in accordance with the terms and
conditions of the applicable Award agreement.

 

27.                               Construction.  The Company and the Executive
agree that the terms and conditions of this Agreement are the result of lengthy,
intensive arms’ length negotiations between them and that this Agreement shall
not be construed or resolved, whether under any rule of construction or
otherwise, in favor of or against either of them by reason of the extent to
which either of them or his, her or its counsel participated in the drafting of
this Agreement.

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement on
the Effective Date.

 

 

COMPANY:

 

 

 

THE CHEESECAKE FACTORY INCORPORATED,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ David Overton

 

 

David Overton, President and Chief Executive Officer

 

 

 

EXECUTIVE:

 

 

 

 

 

By:

/s/ Max S. Byfuglin

 

 

Max S. Byfuglin

 

 

President, The Cheesecake Factory Bakery, Incorporated

 

18

--------------------------------------------------------------------------------